IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45930

STATE OF IDAHO,                                )
                                               )   Filed: January 22, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
KEVIN RANDALL WENZEL,                          )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and suspended unified sentence of four years, with a
       minimum period of confinement of two years for possession of a controlled
       substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Kevin Randall Wenzel pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1). In exchange for his guilty plea, additional charges were dismissed. The district
court sentenced Wenzel to a unified term of four years, with a minimum period of confinement
of two years. However, the district court retained jurisdiction and sent Wenzel to participate in
the rider program. Following successful completion of his rider, the district court suspended




                                               1
Wenzel’s sentence and placed him on probation. Wenzel appeals, arguing that his underlying
sentence is excessive.
       Although Wenzel, through counsel, agreed with the State’s recommendation at the time
of sentencing Wenzel asserts that the district court erred in imposing an excessive sentence. The
doctrine of invited error applies to estop a party from asserting an error when his or her own
conduct induces the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864 P.2d
654, 657 (Ct. App. 1993). One may not complain of errors one has consented to or acquiesced
in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131 Idaho 600,
605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short, invited errors are not reversible. State v.
Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996).          This doctrine applies to
sentencing decisions as well as rulings made during trial. State v. Griffith, 110 Idaho 613, 614,
716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because Wenzel received the sentence he agreed to, he may not complain that
the district court abused its discretion. Accordingly, Wenzel’s judgment of conviction and
suspended unified sentence of four years, with a minimum period of confinement of two years, is
affirmed.




                                               2